Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s arguments regarding a more proper restriction being between Invention I (claims 1-13) and Invention II (claims 14-20)(see Response to Election filed 10/6/22, Page 1) are found persuasive and thereby the election of Invention I (claims 1-13) without traverse is accepted.
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/6/22.
Claim Objections
Claim 1 is objected to because “the first and second hydraulic actuation chambers” in line 6 should be --the first hydraulic actuation and the second hydraulic actuation [[chambers]]chamber--.  
Claim 2 is objected to because “the second and third apertures” in line 3 should be --the second aperture and the third [[apertures]]aperture--.
Claim 3 is objected to because of the following informalities:
“the four apertures” in line 3 should be --the vent aperture, the first aperture, the second aperture, and the third aperture--;
“the first and second axial positions of the spool” in line 4 should be --the first axial position and the second axial [[positions]]position of the spool--.
Claim 7 is objected to because of the following informalities:
“the first and second hydraulic actuation chambers” in line 5 should be --the first hydraulic actuation and the second hydraulic actuation [[chambers]]chamber--;
“the first, second, and third apertures” in line 14 should be --the first aperture, the second aperture, and the third [[apertures]]aperture--.
Claim 12 is objected to because “second and first hydraulic actuation chambers” in lines 4-5 should be --the second actuation chamber and the first hydraulic actuation [[chambers]]chamber--.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hisaeda et al. (U.S. 2019/0234244).

    PNG
    media_image1.png
    611
    860
    media_image1.png
    Greyscale


Re claim 1:
Hisaeda discloses a hydraulic fluid control valve (Figs. 9-11), comprising: 
a housing (41, main body - Para 59 (shown as a type of housing in Figs. 9-11)) having: 
a first fluid port (41b, retarding port - Para 68) configured to be fluidly connected to a first hydraulic actuation chamber (Cb, retarding chamber - Para 55)(see Fig. 9); and, 
a second fluid port (41a, advancing port - Para 68) configured to be fluidly connected to a second hydraulic actuation chamber (Ca, advancing chamber - Para 55)(see Fig. 9), the first and second hydraulic actuation chambers (Cb,Ca) configured to receive and exit hydraulic fluid (see Figs. 1-2 and 9-11 and Para 95); and, 
a spool (54, fluid supply pipe; 55, spool - Para 46 (elements 54 and 55 collectively are a type of spool as shown in Figs. 9-11)) disposed at least partially within the housing (41)(see Figs. 9-11), the spool (54/55) having: 
a vent aperture (Modified Fig. 9 above - C (person having ordinary skill in the art would recognize element C as a type of vent aperture)); 
a first aperture (Modified Fig. 9 above - A (person having ordinary skill in the art would recognize element A as a type of first aperture; element A corresponds to the internal opening of element 55 which element 54 is shown inserted through)); 
a second aperture (55c, intermediate hole portions - Para 89); and, 
a third aperture (Modified Fig. 9 above - B (person having ordinary skill in the art would recognize element B as a type of third aperture)); and, 
in a first axial position (Fig. 9) of the spool (54/55): 
the first aperture (Modified Fig. 9 above - A) is configured to receive hydraulic fluid from the first hydraulic actuation chamber (Cb (retarding chamber))(see Fig. 9 and Paras 156-161); 
the second aperture (55c) is configured to deliver a first portion of the hydraulic fluid from the first hydraulic actuation chamber (Cb (retarding chamber)) to the second hydraulic actuation chamber (Ca (advancing chamber))(see Fig. 9 and Paras 156-161); and, 
the vent aperture (Modified Fig. 9 above - C) is configured to exit a second portion of the hydraulic fluid from the first hydraulic actuation chamber (Cb (retarding chamber))(see Modified Fig. 9 above and Paras 156-161); and, 
in a second axial position (Fig. 11) of the spool (55): 
the third aperture (Modified Fig. 9 above - B) is configured to receive hydraulic fluid from the second hydraulic actuation chamber (Ca (advancing chamber))(see Modified Fig. 9 above and Fig. 11); 
the second aperture (55c) is configured to deliver a first portion of the hydraulic fluid from the second hydraulic actuation chamber (Ca (advancing chamber)) to the first hydraulic actuation chamber (Cb (retarding chamber))(see Fig. 11 and Paras 163-170); and, 
the vent aperture (Modified Fig. 9 above - C) is configured to exit a second portion of the hydraulic fluid from the second hydraulic actuation chamber (Ca (advancing chamber))(see Modified Fig. 9 above and Fig. 11 and Paras 163-170).
Re claim 2:
Hisaeda discloses the hydraulic fluid control valve (Figs. 9-11) of claim 1 (as described above), wherein the first aperture (Modified Fig. 9 above - A) is arranged at a spring end (Modified Fig. 9 above - D (person having ordinary skill in the art would recognize element D as a type of spring end of element 54/55 as it is shown adjacent element 56 which is a spring per Para 70)) of the spool (54/55)(see Modified Fig. 9 above - element A is shown arranged at element D), the vent aperture (Modified Fig. 9 above - C) is arranged at an actuation end (Modified Fig. 9 above - E (person having ordinary skill in the art would recognize element E as a type of actuation end of element 54/55 as it is shown adjacent elements 50/51 which are described as a type of actuator in Para 46)) of the spool (54/55)(see Modified Fig. 9 above - element C is shown arranged at element E), and the second and third apertures (55c, Modified Fig. 9 above - B) are arranged between the first aperture (Modified Fig. 9 above - A) and the vent aperture (Modified Fig. 9 above - C)(see Modified Fig. 9 above - elements 55c and B are shown between elements A and C).
Re claim 3:
Hisaeda discloses the hydraulic fluid control valve (Figs. 9-11) of claim 2 (as described above), wherein the spool (54/55) further comprises a longitudinally extending inner fluid chamber (Modified Fig. 9 above - F (person having ordinary skill in the art would recognize element F as a type of longitudinally extending inner fluid chamber)) configured to: i) directly contact hydraulic fluid (see Figs. 9 and 11), and ii) continuously fluidly connect any one of the four apertures (Modified Fig. 9 above - A, B, C, 55c) to each other in the first and second axial positions (Fig. 9, Fig. 11) of the spool (54/55)(see Modified Fig. 9 above and Figs. 9 and 11).
Re claim 4:
Hisaeda discloses the hydraulic fluid control valve (Figs. 9-11) of claim 1 (as described above), further comprising a one-way valve (52, valve plate - Para 71 (a type of one-way valve as described in Para 71)) arranged between a radial outer surface (Modified Fig. 9 above - G (person having ordinary skill in the art would recognize element G as a type of radial outer surface of element 54/55)) of the spool (54/55) and a radial inner surface (Modified Fig. 9 above - H (person having ordinary skill in the art would recognize element H as a type of radial inner surface of element 51)) of the housing (41)(see Modified Fig. 9 above - element 52 is shown between elements G and H).
Re claim 5:
Hisaeda discloses the hydraulic fluid control valve (Figs. 9-11) of claim 4 (as described above), wherein the one-way valve (52) is configured to allow: i) the hydraulic fluid from the first hydraulic actuation chamber (Cb (retarding chamber)) to flow from the second aperture (55c) to the second hydraulic actuation chamber (Ca (advancing chamber)) in the first axial position (Fig. 9) of the spool (54/55)(see Fig. 9 and Paras 156-161); and, ii) the hydraulic fluid from the second hydraulic actuation chamber (Ca (advancing chamber)) to flow from the second aperture (55c) to the first hydraulic actuation chamber (Cb (retarding chamber)) in the second axial position (Fig. 11) of the spool (54/55)(see Fig. 11 and Paras 163-170).
Re claim 6:
Hisaeda discloses the hydraulic fluid control valve (Figs. 9-11) of claim 4 (as described above), wherein the one-way valve (52) opens in a radial direction (see Figs. 7 and 9 at element 52 (element 52 is shown opening in a type of radial direction between two views)).
Re claim 7:
Hisaeda discloses a hydraulic fluid control valve (Figs. 9-11), comprising: 
a housing (41, main body - Para 59 (shown as a type of housing in Figs. 9-11)) having a first fluid port (41b, retarding port - Para 68) and a second fluid port (41a, advancing port - Para 68), the first fluid port (41b) configured to be fluidly connected to a first hydraulic actuation chamber (Cb, retarding chamber - Para 55)(see Fig. 9), the second fluid port (41a) configured to be fluidly connected to a second hydraulic actuation chamber (Ca, advancing chamber - Para 55)(see Fig. 9), and the first and second hydraulic actuation chambers (Cb, Ca) configured to receive and exit hydraulic fluid (see Figs. 1-2 and 9-11 and Para 95); and, 
a spool (54, fluid supply pipe; 55, spool - Para 46 (elements 54 and 55 collectively are a type of spool as shown in Figs. 9-11)) disposed at least partially within the housing (41)(see Figs. 9-11), the spool having an inner fluid chamber (Modified Fig. 9 above - J (person having ordinary skill in the art would recognize element J as a type of inner fluid chamber)) configured to directly contact hydraulic fluid (Figs. 9 and 11), the inner fluid chamber (Modified Fig. 9 above - J) including: 
a first aperture (Modified Fig. 9 above - A (person having ordinary skill in the art would recognize element A as a type of first aperture; element A corresponds to the internal opening of element 55 which element 54 is shown inserted through)); 
a second aperture (55c, intermediate hole portions - Para 89); and 
a third aperture (Modified Fig. 9 above - B (person having ordinary skill in the art would recognize element B as a type of third aperture)); and 
the inner fluid chamber (Modified Fig. 9 above - J) configured to: i) continuously fluidly connect the first, second, and third apertures (Modified Fig. 9 above - A, 55c, B) to each other (see Modified Fig. 9 above); ii) receive hydraulic fluid from the first hydraulic actuation chamber (Cb (retarding chamber)) and deliver a first portion of the hydraulic fluid from the first hydraulic actuation chamber (Cb (retarding chamber)) to the second hydraulic actuation chamber (Ca (advancing chamber))(see Fig. 9 and Paras 156-161); and, iii) receive hydraulic fluid from the second hydraulic actuation chamber (Ca (advancing chamber)) and deliver a first portion of the hydraulic fluid from the second hydraulic actuation chamber (Ca (advancing chamber)) to the first hydraulic actuation chamber (Cb (retarding chamber))(see Fig. 11 and Paras 163-170).
Re claim 8:
Hisaeda discloses the hydraulic fluid control valve (Figs. 9-11) of claim 7 (as described above), further comprising a vent aperture (Modified Fig. 9 above - C (person having ordinary skill in the art would recognize element C as a type of vent aperture)) configured to exit a second portion of the hydraulic fluid from the first hydraulic actuation chamber (Cb (retarding chamber))(see Modified Fig. 9 above and Paras 156-161) and a second portion of the hydraulic fluid from the second hydraulic actuation chamber (Ca (advancing chamber))(see Modified Fig. 9 above and Fig. 11 and Paras 163-170), and the inner fluid chamber (Modified Fig. 9 above - J) is configured to continuously fluidly connect the first aperture (Modified Fig. 9 above - A), the second aperture (55c), the third aperture (Modified Fig. 9 above - B), and the vent aperture (Modified Fig. 9 above - C) to each other (see Modified Fig. 9 above and Figs. 9 and 11).
Re claim 9:
Hisaeda discloses the hydraulic fluid control valve (Figs. 9-11) of claim 8 (as described above), wherein the vent aperture (Modified Fig. 9 above - C) is arranged at an actuation end (Modified Fig. 9 above - E (person having ordinary skill in the art would recognize element E as a type of actuation end of element 54/55 as it is shown adjacent elements 50/51 which are described as a type of actuator in Para 46)) of the spool (54/55)(see Modified Fig. 9 above - element C is shown arranged at element E)).
Re claim 10:
Hisaeda discloses the hydraulic fluid control valve (Figs. 9-11) of claim 7 (as described above), wherein the second aperture (55c) is configured to: i) deliver the first portion of the hydraulic fluid from the first hydraulic actuation chamber (Cb (retarding chamber)) to the second hydraulic actuation chamber (Ca (advancing chamber))(see Fig. 9 and Paras 156-161; and, ii) deliver the first portion of the hydraulic fluid from the second hydraulic actuation chamber (Ca (advancing chamber)) to the first hydraulic actuation chamber (Cb (retarding chamber))(see Fig. 11 and Paras 163-170).
Re claim 11:
Hisaeda discloses the hydraulic fluid control valve (Figs. 9-11) of claim 11 (as described above), further comprising a one-way valve (52, valve plate - Para 71 (a type of one-way valve as described in Para 71)) arranged between a radial outer surface (Modified Fig. 9 above - G (person having ordinary skill in the art would recognize element G as a type of radial outer surface of element 54/55)) of the spool (54/55) and a radial inner surface (Modified Fig. 9 above - H (person having ordinary skill in the art would recognize element H as a type of radial inner surface of element 51)) of the housing (41)(see Modified Fig. 9 above - element 52 is shown between elements G and H).
Re claim 12:
Hisaeda discloses the hydraulic fluid control valve (Figs. 9-11) of claim 11 (as described above), wherein the one-way valve (52) is arranged to allow one of the hydraulic fluid from the first hydraulic actuation chamber (Cb (retarding chamber)) or the hydraulic fluid from the second hydraulic actuation chamber (Ca (advancing chamber)) to flow from the second aperture (55c) to the respective second and first hydraulic actuation chambers (Ca (advancing chamber), Cb (retarding chamber))(see Fig. 9 - Paras 156-161; and Fig. 11 - Paras 163-170).
Re claim 13:
Hisaeda discloses the hydraulic fluid control valve (Figs. 9-11) of claim 11 (as described above), wherein the one-way valve (52) opens in a radial direction (see Figs. 7 and 9 at element 52 (element 52 is shown opening in a type of radial direction between two views)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mitsutani et al. (US 20190323389); Stephens (US 8225818).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133. The examiner can normally be reached M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOREN C EDWARDS/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        10/21/22